Citation Nr: 1452704	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by VA medical treatment from August 4, 2009 to August 6, 2009.

2.  Entitlement to an increased disability rating greater than 40 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial disability rating greater than 20 percent for left lateral cutaneous femoral neuropathy with sciatic nerve involvement.

4.  Entitlement to an increased compensable disability rating for left ear sensorineural hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from July 1987 to July 1992.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional pertinent VA treatment records dated through 2014 that have also been reviewed.  

In August 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's VBMS file. 

The issue of service connection for a bipolar disorder has been raised by the record in a May 2014 VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the issues on appeal.  

First, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in San Diego, California dated after July 2014.     

Second, the Veteran was last provided a VA examination in connection with his service-connected left ear hearing loss disability in June 2008 and his service-connected lumbar spine / left lower extremity neuropathy disabilities in October 2009, which was over five years ago.  There is a suggestion that these service-connected disabilities have continued to worsen since that time.  See August 2014 hearing testimony.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the appropriate VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left ear hearing loss, lumbar spine, and left lower extremity neuropathy disabilities.  

Third, the AOJ should obtain a VA medical examination and opinion addressing the Veteran's section 1151 contentions of additional disability caused by VA medical treatment from August 4, 2009 to August 6, 2009.  In this regard, VA's duty to provide a medical examination and/or medical opinion under 38 U.S.C.A. § 5103A(d) also applies to compensation claims under section 1151.  See Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013).  In the context of section 1151 claims, 38 U.S.C.A. § 5103A(d) requires that the evidence of record indicate a causal connection between the current disability and the VA treatment, before VA was required to provide a medical examination or opinion.  Trafter, 26 Vet. App. at 278-80.  The Board emphasizes that the threshold for making this determination is a low one.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In the present case, based on the evidence of record, this low threshold is clearly met, necessitating a VA examination and opinion from an appropriate clinician.   

In this regard, the Veteran contends that he developed various additional disabilities (such as increased headaches; increased dizziness; visual changes; memory and concentration difficulties; orthopedic deterioration including difficulty walking, bending, and standing; and left side and left upper extremity numbness, weakness, and contractures), as a result of VA medical treatment from August 4, 2009 to August 6, 2009.  Specifically, he contends that after the failure of VA medical personnel to timely diagnose and properly treat his complaints of headaches during medical treatment at a VA facility from August 4, 2009 to August 6, 2009, he developed a severe subdural hematoma for which he required two separate craniotomy surgeries in August 2009 and September 2009.  He asserts that a CT scan by VA medical personnel would have revealed the subdural hematoma.  In essence, he contends that VA medical personnel from August 4, 2009 to August 6, 2009 misdiagnosed his headache condition, causing the continuance or progress of his disability.  He thus claims VA medical personnel were negligent.  The Veteran alternatively alleges that VA medical personnel were at fault or negligent for prescribing Motrin for his headaches and for prescribing and increasing the dosage of Depakote for his bipolar condition from August 4, 2009 to August 6, 2009, resulting in his additional disabilities.  See August 2014 hearing testimony at pages 7-12; September 2009 section 1151 claim; January 2011 Veteran's statement; June 2012 VA treatment record on Virtual VA; August 2012 VA psychiatric consult on Virtual VA.  

Under VA law, the additional disability must be caused by VA medical treatment.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Id.  Moreover, VA treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

On this issue, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809, 817 (2010) (upholding GC's elements of a claim based on a failure to treat); VAOPGCPREC 05-01 (February 5, 2001); see also 38 C.F.R. § 19.5 (2014) (stating that the Board is bound by precedent opinions of the VA's General Counsel).  

In addition, compensation may be payable under 38 U.S.C.A. § 1151 for any disability caused by medication that was prescribed by VA and taken or administered as prescribed, if the disability was directly due to (1) fault of the part of VA; or (2) an incident that could not have reasonably be foreseen.  For example, § 1151 compensation is payable if VA prescribed medication at ten times the proper dosage, and additional permanent disability or death resulted from the erroneous prescription.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section G, Topic 34, Block d.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the San Diego, California, VA healthcare system dated from July 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  After any additional records are associated with the VBMS electronic claims file, secure the appropriate VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine degenerative disc disease and left lower extremity neuropathy disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions expressed must be provided.  

The examiner should address the following: 

(a) The severity of the Veteran's service-connected lumbar spine disability and report all signs and symptoms necessary for rating the disorder.  In particular, the examiner should provide the lumbar range of motion in degrees.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion; 

(b) Identify any form of ankylosis; 

(c) Identify whether there are incapacitating episodes from the Veteran's intervertebral disc syndrome and if so, indicate the total duration of incapacitating episodes during the past 12 months;

(d) Identify all neurological manifestations of the lumbar spine disability, and describe their respective severity; 

(e) Include a statement as the effect of the Veteran's service-connected connected lumbar spine degenerative disc disease and left lower extremity neuropathy disabilities on his occupational functioning and daily activities.  

3.  After any additional records are associated with the VBMS electronic claims file, secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left ear hearing loss.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include the Maryland CNC test and a puretone audiometry test.  The examiner should also include a statement as the effect of the Veteran's service-connected left ear hearing loss on his occupational functioning and daily activities.  The explanation for all opinions expressed must be provided.  

4.  After any additional records are associated with the VBMS electronic claims file, schedule the Veteran for VA examination by an appropriate clinician to address the section 1151 issue on appeal.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE FOLLOWING IS A SUMMATION OF THE EVIDENCE THE EXAMINER SHOULD CONSIDER FOR THE 1151 ISSUE:

The Veteran contends that he developed various additional disabilities (such as increased headaches; increased dizziness; visual changes; memory and concentration difficulties; orthopedic deterioration including difficulty walking, bending, and standing; and left side and left upper extremity numbness, weakness, and contractures), as a result of VA medical treatment from August 4, 2009 to August 6, 2009.  Specifically, he contends that after the failure of VA medical personnel to timely diagnose and properly treat his complaints of headaches during VA medical treatment at a VA facility from August 4, 2009 to August 6, 2009, he developed a severe subdural hematoma for which he required two separate craniotomy surgeries in August 2009 and September 2009.  He notes that a CT scan by VA medical personnel would have revealed the subdural hematoma.  In essence, he contends that VA medical personnel from August 4, 2009 to August 6, 2009 misdiagnosed his headache condition, causing the continuance or natural progress of his disability.  That is, he claims VA medical personnel were negligent.  Also, he alternatively alleges that VA medical personnel were at fault or negligent for prescribing Motrin for his headaches and for prescribing and increasing the dosage of Depakote for his bipolar condition from August 4, 2009 to August 6, 2009, resulting in his additional disabilities.   

Prior to his VA treatment from August 4, 2009 to August 6, 2009, VA treatment records dated from 2001 to 2009 reveal occasional treatment for chronic, severe headaches.  The Veteran was noted to have a history of headaches back to the early 1990s.  A VA treatment record dated July 29, 2009, recorded "severe" headaches the past three days.  

VA treatment records dated from August 4, 2009 to August 6, 2009, show treatment for all-day headaches that had been present for one week.  It was noted the Veteran was already on Depakote and Naproxen.  VA medical personnel prescribed him Motrin and Robax for his "tension headaches," and told him to return if there was no improvement.  An August 4, 2009 VA psychiatric note indicated that a VA psychiatrist increased the Veteran's dose of Depakote at that time.  

Subsequently, from August 6, 2009 to August 20, 2009, the Veteran was hospitalized at Beverly Hospital (a private facility) for headaches, dizziness, disorientation, and left sided weakness.  It was noted he resided in a homeless shelter.  He told paramedics he was doing drugs, according to Beverly Hospital records.  CT scans revealed a subacute subdural hematoma.  He underwent craniotomy surgery.  Latter CT scans of the head showed increased axial fluid with mixed attenuation in the right frontoparietal area and scalp hematoma.  The Veteran was to be continued on Depakote for bipolar disorder.

VA treatment records dated in September 2009 record that he underwent another craniotomy surgery.  VA treatment records dated from 2009 to 2014 document continued treatment for headaches, visual disturbances, and numbness and weakness on the left side of body.  A VA MRI of the brain conducted in September 2012 assessed "severe" headaches 4-7 days per week.  The Veteran was also treated for memory and concentration issues.  He has diagnoses of drug abuse, alcohol abuse, and bipolar disorder as well.  There were also occasions when he denied any headaches, dizziness, or weakness as well.  See e.g., VA treatment and neurology records on Virtual VA dated in September 2009, September 2012, January 2013, January 2014, and April 2014.  At other times he stated that his headaches were "unabated" since his craniotomies.  See e.g., October 2010 and November 2012 VA neurology notes on Virtual VA.  

A VA neurology consult dated in December 2013 on Virtual VA noted the Veteran's reported history of being on Depakote for three months in 2009, after which he developed a tension-type headache.  In addition, several VA treatment records recorded a prior history of "many" head injuries for the Veteran including a bicycle accident injury in 2009, prior to his VA treatment and private hospitalization in August 2009.  See September 2009 VA treatment record; October 2009 VA spine examination.  In fact, an October 2010 VA neurology note reflected that the Veteran's history suggests an underlying brain injury / concussion that is causing his symptoms.  The Veteran was advised that recovery from a concussion can take years, but that the brain can heal quicker if only the Veteran were to abstain from alcohol and drugs.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that that the Veteran has various additional disabilities (such as increased headaches; increased dizziness; visual changes; memory and concentration difficulties; orthopedic deterioration including difficulty walking, bending, and standing; and left side and left upper extremity numbness, weakness, and contractures), after his VA medical treatment from August 4, 2009 to August 6, 2009?  To determine whether a Veteran has additional disability, the examiner should compare the Veteran's condition immediately before the beginning of the VA medical treatment in August 2009, upon which the claim is based, to the Veteran's condition after the VA treatment stopped and the Veteran was hospitalized at a private facility from August 6, 2009 to August 20, 2009.  

(b) If the Veteran has additional disability, is it at least as likely as not (i.e., 50 percent or more probable) that VA's failure to timely diagnose and properly treat the disease or injury from August 4, 2009 to August 6, 2009  proximately caused the continuance or natural progress of any disability?  In rendering this opinion, the examiner should specifically discuss whether the proximate cause of any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  The examiner should consider whether the Veteran suffered additional disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  In other words, the examiner should address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose and properly treat the Veteran's headaches and dizziness symptoms in early August 2009, or performing a CT scan at that time to diagnose the subdural hematoma.    

(c) If the Veteran has additional disability, is it at least as likely as not (i.e., 50 percent or more probable) that medication prescribed by VA caused or made worse any of the Veteran's disabilities?  In rendering this opinion, the examiner should specifically discuss VA treatment records dated from August 4, 2009 to August 6, 2009, establishing that VA medical personnel prescribed the Veteran Motrin and Robax for his "tension headaches," in addition to an August 4, 2009 VA psychiatric note recounting that a VA psychiatrist increased the Veteran's dose of Depakote at that time.  

(d) If the Veteran has additional disability caused by medication prescribed by VA, is it at least as likely as not (i.e., 50 percent or more probable) that this additional disability resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  

(e) If the Veteran has additional disability caused by medication prescribed by VA, is it at least as likely as not (i.e., 50 percent or more probable) that this additional disability resulted from an event that could not have reasonably be foreseen by a reasonable health care provider?  In making this determination, the examiner should address whether any additional disability from medication prescribed by VA (Motrin, Robax, and increased Depakote in August 2009) was the type of risk that a reasonable health care provider would have disclosed to the Veteran.    

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Thereafter, the consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




